Citation Nr: 0704249	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  02-06 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to certain accrued benefits.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to October 
1945 and from April 1951 to June 1966.  He died in May 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the appellant's claim of entitlement 
to certain accrued VA benefits.  The appellant is the son of 
the veteran and the executor of his estate, and he perfected 
a timely appeal of this determination to the Board.

In a decision dated in November 2003, the Board denied the 
veteran's claim for entitlement to certain accrued benefits.  
The veteran duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2006 Order, the Court vacated the Board's November 2003 
decision and remanded the matter to the Board for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The record reflects that on May [redacted], 2000, the RO awarded the 
veteran an earlier effective date for several of his 
previously service-connected disabilities.  On that same day, 
the veteran died.  

In October 2000, the appellant submitted an application for 
reimbursement from accrued amounts due a deceased 
beneficiary, which was construed as a claim for accrued 
benefits.  In its November 2003 decision, the Board 
acknowledged that the appellant had demonstrated that he paid 
$8,386.75 in expenses to the funeral home for the veteran's 
burial, but determined that he was not entitled to accrued 
benefits for reimbursement of final sickness expenses because 
"he did not pay any expenses relating to the veteran's last 
sickness . . . ."  [In the March 2005 Appellee's Brief, the 
Secretary of VA conceded that the appellant is entitled to 
accrued benefits in amount of $6,886.75 ($8,386.75 - $1,500 
already paid for service-connected burial benefits).  See the 
March 2005 Appellee's Brief, page 11.  The Secretary's 
concession is considered the law of the case and will not be 
disturbed.  Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 
(1997) (under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that 
have already been decided in a previous appeal of the same 
case, and therefore, Board is not free to do anything 
contrary to the Court's prior action with respect to the same 
claim).]  

In its May 2006 Order, the Court determined that because of 
the Board's finding that the appellant had incurred funeral 
expenses in the amount of $8,386.75, he was an accrued 
benefits beneficiary as a matter of law.  As such, the Court 
remanded the claim to the Board to determine "the amount of 
the benefits that have accrued or the amount due [the 
appellant]. . . ."

A review of the file reflects that the appellant has been 
repeatedly advised that only so much of the accrued benefits 
may be paid as may be necessary to reimburse the person who 
bore the expense of the veteran's last sickness and burial.  
38 U.S.C.A. § 5121(a)(1-5) (West 2002); 38 C.F.R. § 3.1000(a) 
(2006).  In fact, on no less than six separate occasions, VA 
specifically requested that the appellant submit evidence 
showing that he paid the expenses of the veteran's last 
sickness, and explained to him the importance of doing so.  
However, at every opportunity, including in his sworn 
testimony, the appellant not only consistently refused to do 
so, but acknowledged that the moneys used were the veteran's 
and that all expenses were incurred in the veteran's name; in 
fact, during the hearing, the appellant stated that it would 
have been "foolish" for him to put the bills in his name 
because if he were unable to pay the bills, he (the 
appellant) could "walk away."  Indeed, in his July 2001 
notice of disagreement, the appellant stated, "This 
wrongfully withheld compensation has nothing to do with my 
father's last sickness and burial."

In the Appellant's Brief, filed in November 2004, the 
appellant's attorney suggested that the veteran was 
"confused about the evidence needed to substantiate his 
claim for reimbursement, but this confusion should be 
forgiven. . . ."  Given the extensive interaction between 
the appellant and VA, both at the RO and Board level, as well 
as his own words, it defies logic that the appellant was in 
any way unclear as to what was needed to support his claim.  
Nonetheless, the Board will remand this claim to the RO to 
afford the appellant a final opportunity to provide the 
necessary documentation.  

The appellant contends that he incurred expenses while caring 
for the veteran during his last sickness.  In particular, he 
stated that the veteran's annual daily care expenses were in 
excess of $25,000 not including his medical expenses.  The 
appellant also reported that funeral expenses were $9,819; he 
later explained that the difference ($1,432.25) between the 
funeral bill he submitted for $8,376.75 and the funeral 
expenses was the cost to transport and bury his father next 
to his mother, in Lubbock, Texas.  During his May 2003 
hearing, the appellant reported that he paid thousands of 
dollars of expenses for his father's medical care, treatment 
and medications during the period from April 1997 to February 
1999; in this regard, he stated he had to borrow money and 
take out a line of credit to pay these expenses, which were 
approximately $27,000 in 1997, $28,000 in 1998, $35,000 in 
1999, and $17,789 in 2000.  

In the Appellant's Reply Brief, filed in May 2005, the 
appellant's attorney wrote that the "appellant noted that he 
had to take out a loan of $49,000 to care for the veteran in 
his home.  Further, the veteran took a line of credit out for 
$13,000 and used a credit card up to $11,000 in that time to 
pay for medical expenses.  The receipts for medical care were 
in the veteran's name, however, appellant indicated that he 
paid all the bills."  See Appellant's Reply Brief, dated in 
May 2005, page 1.  

The RO should provide the appellant with an opportunity to 
submit evidence showing that he paid the above referenced 
medical expenses.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Request that the appellant submit 
documentation which establishes that he 
bore the medical expenses associated 
with the veteran's last sickness.  Such 
documentation may include, but is not 
limited to, canceled checks, money 
orders, bank account records, account 
statements, etc.  The appellant should 
be reminded that he is entitled to 
receive only so much of any accrued 
benefits available as is necessary to 
reimburse him for the medical or burial 
expenses he incurred on the veteran's 
behalf.  

Regarding each loan/line of credit 
referenced by the appellant and his 
attorney, the appellant should provide 
a copy of a duly executed loan 
agreement or promissory note showing 
the terms of repayment as well as the 
party financially liable for the debt.  
The appellant should also provide 
documentation showing the current 
status of each loan/line of credit and 
the source of funding used to make the 
loan payments (i.e., whether the 
payments were made with income from the 
veteran or the appellant).

The appellant should be reminded that 
his claim can not be granted unless he 
provides documentation showing that he 
paid the expenses of the veteran's last 
sickness.  

2.  Then readjudicate the appellant's 
claim of entitlement to certain accrued 
benefits.  If the benefit requested is 
not granted to the appellant's 
satisfaction, send him and his attorney 
a supplemental statement of the case 
and give them an opportunity to respond 
to it before returning the case to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



